


110 HR 5138 IH: Medical Bankruptcy Fairness Act of

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5138
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to provide
		  protection for medical debt homeowners, to restore bankruptcy protections for
		  individuals experiencing economic distress as caregivers to ill or disabled
		  family members, and to exempt from means testing debtors whose financial
		  problems were caused by serious medical problems.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Bankruptcy Fairness Act of
			 2008.
		2.DefinitionsSection 101 of title 11, the United States
			 Code, is amended—
			(1)by inserting after
			 paragraph (39A) the following:
				
					(39B)the term medically distressed
				debtor means a debtor who, in any consecutive 12-month period during
				the 3 years before the date of the filing of the petition—
						(A)incurred or paid medical expenses for the
				debtor or a dependent of the debtor that were not paid by any third party payor
				and were in excess of the lesser of—
							(i)25
				percent of the debtor’s household income for such 12-month period; or
							(ii)$10,000.
							(B)was a member of a
				household in which 1 or more members (including the debtor) lost all or
				substantially all of the member’s employment or business income for 4 or more
				weeks during such 12-month period due to a medical problem of a member of the
				household or a dependent of the debtor; or
						(C)was a member of a
				household in which 1 or more members (including the debtor) lost all or
				substantially all of the member’s alimony or support income for 4 or more weeks
				during such 12-month period due to a medical problem of a person obligated to
				pay alimony or
				support.
						.
			3.Exemptions
			(a)Exempt
			 propertySection 522 of title 11, the United States Code, is
			 amended by adding at the end the following:
				
					(r)For a debtor who is a medically distressed
				debtor, if the debtor elects to exempt property—
						(1)listed in
				subsection (b)(2), then in lieu of the exemption provided under subsection
				(d)(1), the debtor may elect to exempt the debtor’s aggregate interest, not to
				exceed $250,000 in value, in real property or personal property that the debtor
				or a dependent of the debtor uses as a residence, in a cooperative that owns
				property that the debtor or a dependent of the debtor uses as a residence, or
				in a burial plot for the debtor or a dependent of the debtor;
				or
						(2)listed in
				subsection (b)(3), then if the exemption provided under applicable law
				specifically for such property is for less than $250,000 in value, the debtor
				may elect in lieu of such exemption to exempt the debtor’s aggregate interest,
				not to exceed $250,000 in value, in any such real or personal property,
				cooperative, or burial
				plot.
						.
			(b)Conforming
			 amendmentsSections 104(b)(1) and 104(b)(2) of title 11, the
			 United States Code, are amended by inserting immediately after
			 522(q),522(r),.
			4.Dismissal of a
			 case or conversion to a case under chapter 11 or 13Section 707(b) of title 11, the United
			 States Code, is amended by adding at the end the following:
			
				(8)(A)No judge, United States
				trustee (or bankruptcy administrator, if any), trustee, or other party in
				interest may file a motion under paragraph (2) if the debtor is a medically
				distressed debtor or an economically distressed caregiver.
					(B)In
				this paragraph, the term economically distressed caregiver means
				a caregiver who, within 3 years before the date of the filing of the
				petition—
						(i)experienced a downgrade in
				employment status that correlates to a reduction in wages, work hours, business
				income or results in unemployment, to care for a relative for not less than 30
				days; or
						(ii)in any consecutive 12-month period, has
				incurred or paid medical expenses on behalf of a relative that were not paid by
				any third party payor and were in excess of the lesser of—
							(I)25 percent of the debtor’s household
				income for such 12-month period; or
							(II)$10,000.
							.
		5.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
